Citation Nr: 0127566	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  01- 04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of 
frostbite of the ears.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the right little finger.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Subsequently, the claims file was transferred to 
the RO in Indianapolis, Indiana.

A hearing was held at the Indianapolis RO in August 2001 
before the Board member rendering the determination in this 
claim.  A transcript of the hearing has been included in the 
claims folder for review.  The veteran submitted new evidence 
at the hearing with a waiver of his right to have this 
evidence initially considered by the RO.

At his hearing, the veteran raised the issue of entitlement 
to a compensable rating for a right elbow disorder.  However, 
an appeal as to this issue has not been perfected.  
Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

The veteran retired from military service after 20 years of 
active service.  During service, he was seen for problems 
with his right knee, right shoulder, and back; he has also 
testified that he suffered cold injury to his ears while 
stationed in Alaska in 1984 or 1985.

On a general medical examination by VA for disability 
evaluation purposes in February 2000, it was noted that the 
veteran presented complaints of pain and a pressure type 
sensation in his right knee every time he ran or did 
exercises.  X-ray examination of the right knee revealed a 
spur or calcification of the tendon on the superior aspect of 
the patella.  The examiner noted that there was some 
tenderness at the edge of the upper lateral patella.  The 
examiner concluded that there was insufficient clinical 
evidence at that time to warrant a diagnosis of any acute or 
chronic disorder.  The additional evidence submitted at the 
hearing included medical records which reflect that the 
veteran was seen for complaints of right knee pain in October 
1998 and that an assessment of chondromalacia was given.

A medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
The failure of the examiner in February 2000 to have the 
October 1998 assessment available for his review calls into 
question the thoroughness of the examination.  See Green, 1 
Vet. App. at 124 (1991) ("thorough and contemporaneous 
medical examination" is one that "takes into account the 
records of the prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  See also Benjamin v. Principi, 15 Vet. App. 216 
(2001) (The Board erred in concluding that an examination was 
not inadequate on its face when the appellant's claims file, 
including his service medical records, was not made available 
to the examiner prior to the examination).  Additionally, the 
Board finds that an opinion is required as to whether the X-
ray findings of a spur or calcification of the tendon on the 
superior aspect of the patella may account for the veteran's 
right knee complaints.

On the VA general medical examination in February 2000, the 
examiner noted that the veteran complained of pain from the 
shoulder to the elbow. (The Board notes that service 
connection has been established for a right elbow 
disability).  X-rays of the right shoulder revealed a small 
bone island in the humeral head.  The examiner noted a 
history of right shoulder strain but concluded that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residual thereof.  The Board is 
of the opinion that an opinion is required as to whether the 
abnormality of the right shoulder identified on X-ray 
examination may account of the veteran's right shoulder 
complaints.

At the time of the February 2000 examination, the veteran 
reported that he began having low back pains about 10 years 
ago.  X-rays revealed proliferative change on the end plates 
at L4 and L5.  The examiner did not comment on the 
significance, if any, of the abnormality identified on X-ray 
examination.

Regarding the veteran's claim of entitlement to service 
connection for residuals of frostbite of his ears, 
examination in February 2000 revealed an area of decreased 
pigmentation of the ear lobes.  The veteran reported numbness 
at the tip of his ears with a tingling sensation when his 
ears got cold.  He also stated that the tops of the ears 
became red when cold and then they became white if he stayed 
out in the cold longer than one hour.  He also reported 
burning pain when the earlobes were cold.  The diagnosis was 
cold injury per patient history to earlobes.  A medical 
opinion is necessary as to whether it is likely as not that 
the veteran's complaints are sufficient to reflect pain, 
numbness, or cold sensitivity due to a cold injury.

At the February 2000 examination, the veteran reported that 
it was his left little finger which was fractured during 
service rather than the right little finger.  The veteran's 
left 5th digit was examined and x-rayed and the diagnoses 
included the following:  status post fracture of the left 
fifth digit per patient history.  However, the rating 
decision of March 2000 established service connection for a 
right little finger condition.

The issues listed in the Statement of the Case issued in 
September 2000 included the evaluation for the right little 
finger disorder and the veteran, in his substantive appeal 
received in March 2001, stated that he wished to continue his 
appeal for the right little finger.  This matter was not 
addressed in a Statement of the Case issued in June 2001 or 
at the August 2001 hearing.  Clarification regarding this 
matter is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Whether or not the veteran 
responds, the RO should obtain up-to-date 
records of all treatment accorded the 
veteran by VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.  The 
RO should request the veteran to clarify 
whether he sustained a fracture of the 
little finger on his left hand or the 
right hand during service.

3.  The veteran should be scheduled for 
examination by an orthopedic specialist 
to determine the etiology and severity of 
right knee, right shoulder, ring finger 
and back disabilities, if any.  All 
indicated special studies, including x-
rays, should be conducted.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  After reviewing the 
records and examining the veteran, the 
examiner should provide a diagnosis for 
any right knee, right shoulder, ring 
finger, and or back disability found to 
be present and express opinions as the 
degree of probability that any right 
knee, right shoulder, and/or back 
disability identified on examination 
began during the veteran's military 
service or is related to any incident of 
such service.

4.  The veteran should be scheduled for 
examination by an appropriate specialist 
to determine the etiology and severity of 
any residuals of cold injury of the 
veteran's ears.  Any indicated special 
studies should be conducted.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  After reviewing the 
records and examining the veteran, the 
examiner should provide an opinion as to 
whether it is likely as not that the 
veteran's complaints are sufficient to 
reflect pain, numbness, or cold 
sensitivity due to a cold injury.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 

